Citation Nr: 9926396	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-28 501A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The appellant had verified active duty from March 1986 to 
March 1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for a nervous condition.  The 
notice of disagreement was submitted in March 1994.  The 
statement of the case was issued in July 1994.  A substantive 
appeal was received in August 1994.  The appellant testified 
at a personal hearing at the RO in February 1998.  A hearing 
was held on March 18, 1999 in New York, New York before the 
member of the Board.

At the February 1998 RO hearing, the appellant raised the 
issue of entitlement to service connection for a lung 
disorder.  As that issue has not been properly developed on 
appeal, it is referred to the RO for appropriate action.


REMAND

In March 1999, the appellant testified that she believed that 
her nervous condition had its onset during active duty in 
December 1990.  She indicated that at that time she was a 
member of the Air Force Reserves, 69th Airvac Squadron at 
McGuire Air Force Base and that she was called to active duty 
in the Persian Gulf at the time of a weekend drill on 
December 2nd or 3rd 1990.  The record indicates that the 
appellant has service from January 1990 to January 1992.  
However, the duty status at the time of the claimed onset of 
the psychiatric disorder in December 1990 has not been 
verified by the service department.  The RO should verify all 
dates and types of service of the appellant.

In March 1999, the appellant also testified that she was 
receiving ongoing outpatient treatment for her psychiatric 
disorder at the Bronx VA Medical Center (VAMC).  Those records 
have not been obtained and they should be.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

In February 1998, the appellant testified that she was 
receiving Social Security disability benefits.  In March 1999, 
she testified that she was awarded those benefits as of 
November or December 1996.  The Board finds that these records 
should be obtained.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:  

1.  The RO should contact the appropriate 
service department and verify the type of 
service, such as active duty, active duty 
for training, or inactive duty training, 
performed by the appellant from March 
1989, in particular the type of service 
of the appellant on December 2nd or 3rd, 
1990.  The type of service and dates of 
such service must be set out separately.  
All records pertaining to the appellant's 
Air Force Reserve service including any 
orders to duty, must be obtained.  In 
addition, the appellant's personnel 
records and unit assignments should be 
requested for all periods of active duty, 
inactive duty training and active duty 
for training.

2.  The RO should obtain copies of all 
the appellant's VA treatment records 
since March 1989, which are not currently 
in the claims file, including all records 
from the Bronx VAMC.  All records 
obtained should be associated with the 
claims folder.

3.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Each issue currently in 
appellate status must be adjudicated by 
the RO.  If the decision remains adverse 
to the appellant, she and her 
representative should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until she 
is further informed, but she may furnish additional evidence 
and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


